EXHIBIT 99.1 575 Maryville Centre Drive St. Louis, Missouri 63141, USA www.solutia.com FOR IMMEDIATE RELEASE NEWS Media: Melissa Zona +1.314.674.5555 Investors: Susannah Livingston +1.314.674.8914 Solutia Reports First Quarter 2012 Results ST LOUIS – April 27, 2012 Note: See reconciliation tables below for adjustments made to U.S. GAAP financial measures and discussion of items affecting results. First Quarter 2012: Consolidated Results from Continuing Operations Solutia Inc. (NYSE: SOA) today reported net sales for the first quarter 2012 of $498 million, down $11 million or 2 percent from the same period in 2011. Reported income from continuing operations attributable to Solutia was $53 million in the first quarter 2012, down $12 million from the same period in 2011.Both periods were impacted by certain events affecting comparability (detailed below), which resulted in a net after-tax charge of $15 million in 2012 and a net after-tax gain of $5 million in 2011. Excluding these items, Adjusted Earnings increased $8 million.Adjusted EBITDA (defined below) in the first quarter of 2012 totaled $126 million, down $9 million from the same period in 2011.Higher average selling prices and lower manufacturing costs were more than offset by lower sales volumes, higher raw materials costs and increased research and development expenditures.Adjusted EPS totaled $.55, up $.05 or 10 percent from the same period in 2011 as lower interest expense and lower income taxes more than offset the decline in Adjusted EBITDA.Interest expense was lower as a result of the debt reduction achieved in 2011, and income taxes were lower primarily due to the reversal of a deferred tax liability related to the extension of the Company’s tax holiday in Malaysia. Segment Data In order to aid understanding of Solutia’s business performance, the results of its business segments are presented on an adjusted basis and reconciled to the comparable GAAP measures in the tables below. Advanced Interlayers Segment Advanced Interlayers’ first quarter 2012 net sales totaled $203 million, a decrease of $10 million or 5 percent from the same period in 2011.Adjusted EBITDA decreased $9 million to $40 million for the first quarter of 2012 compared to the prior year period.This earnings decrease was primarily due to lower sales volumes and selling prices in the photovoltaic encapsulants operating segment and increased raw material costs, partially offset by higher average selling prices as a result of price increases on annual customer contracts in the Saflex® interlayer business. Performance Films Segment Performance Films’ first quarter 2012 net sales totaled $85 million, an increase of $9 million or 12 percent from the same period in 2011.The increase in net sales was due to the acquisition of Southwall and to strong window film sales in Asia and North America.Partially offsetting these gains were lower technical film sales into a softer e-reader market in 2012. Adjusted EBITDA decreased $3 million to $16 million for the first quarter of 2012 compared to the prior year period.This earnings decrease was primarily due to increased raw material costs and higher manufacturing costs, partially offset by higher sales volumes within the automotive market. Technical Specialties Segment Technical Specialties’ first quarter 2012 net sales totaled $210 million, a decrease of $10 million or 5 percent from the same period in 2011.Adjusting for divested other rubber chemicals businesses, sales were down $4 million or 2 percent.Adjusted EBITDA increased $3 million to $84 million for the first quarter of 2012 compared to the prior year period.This increase in earnings was primarily due to a favorable selling price/raw material cost spread and lower manufacturing costs, partially offset by lower sales volumes predominantly in the Europe and China markets, higher research and development expenditures and the loss of earnings resulting from the divestiture of certain other rubber chemicals businesses. Page 2 of 11 Unallocated and Other Unallocated and other expenses reduced Adjusted EBITDA by $14 million, and were flat compared to the first quarter of 2011. Leverage and Liquidity The Company ended the quarter with net debt (gross debt less cash) of $1.23 billion and liquidity of $387 million.Cash used by continuing operationsless capital expenditures for the first quarter of 2012 was $8 million compared to cash generation of $32 million for the same period in 2011.The $40 million year-over-year decrease in cash flow was primarily attributed to higher payments on postretirement obligations and increased growth capital expenditures.The seasonal net working capital build was lower in the first quarter of 2012 as compared to the first quarter of 2011 due to a significant improvement in accounts receivable which more than offset a strategic increase in inventory levels in advance of planned start-ups of the Saflex Suzhou China sheet expansion and the Gent Belgium Saflex acoustic line in the second quarter of 2012. In addition, inventory levels of Therminol in Technical Specialties were higher in preparation for delivery of large concentrating solar projects starting early 2013.Also negatively impacting cash from operating activities in the quarter were payments of $9 million related to the pending merger with Eastman Chemical Company. A cash dividend of $.0375 per share on the Company’s common stock was paid on March 15, 2012 to shareholders of record at the close of business on February 15. Outlook As previously announced, in February 2012, Solutia expects to generate full-year2012 revenue between $2.125 billion and $2.275 billion and Adjusted EPS in the range of $2.00 to $2.30. Status of Eastman Chemical Transaction The completion of the Eastman Chemical transaction remains subject to approval by Solutia’s shareholders and receipt of required regulatory approvals as well as other customary closing conditions. The waiting period under the Hart-Scott-Rodino (HSR) Act expired on March 28, 2012. South Korea cleared the merger on March 23, 2012.On April 16, 2012, the Anti-Monopoly Bureau of the Ministry of Commerce of the People’s Republic of China and on April 25, 2012 the Ukrainian authorities granted clearance for this transaction.The parties also received notification from the European Commission that they formally accepted their filing on April 16, 2012, which will start the waiting period.The transaction is expected to close in mid-2012. First Quarter Conference Call There will be no conference call for first quarter earnings due to the pending acquisition by Eastman Chemical. Important Information Regarding Outlook There is no guarantee that Solutia will achieve its projected financial expectation for 2012 which is based on management estimates, currently available information and assumptions which management believes to be reasonable.Such forward-looking statements are inherently subject to significant economic, competitive and other uncertainties and contingencies, many of which are beyond the control of management.See “Forward-Looking Statements” below. Page 3 of 11 SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Three Months Ended March 31, Net Sales $ $ Cost of goods sold Gross Profit Selling, general and administrative expenses 75 62 Research and development expenses 8 6 Other operating income, net (1 ) ) Operating Income 76 Interest expense ) ) Other loss, net - (1 ) Loss on debt modification - (2 ) Income from Continuing Operations Before Income Tax Expense 53 74 Income tax expense (benefit) (1
